Title: D’Acosta frères to Franklin and John Adams, 12 December 1778
From: D’Acosta Frères
To: Franklin, Benjamin,Adams, John


Messieurs
Nantes le 12 xbre. 1778./.
Nous avons l’honneur de vous adresser copie de la lettre que M. Arthur Lée nous a ecrite en date du 28–9bre. & do. la Reponse que nous y avons faite.
Ce n’est pas pour nous plaindre à vous de votre confrere; que nous prenons la liberté de vous envoyer ces copies mais uniquement pour parer aux impressions défavorables que son injuste prévention pourroit vous donner contre nous.
Nous Sommes avec respect, Messieurs, Vos très-humbles & très-obeissants Serviteurs.
D’acosta FRERES
MM. Franklin & Adams.


Nous addressons La presente a notre frere qui est a Paris logé a l’hotel de henry quatre rue platriere, pour vous la faire paser a Passi.

 
Endorsed by Franklin: Lettres entre M Lee & Messrs D’acosta
